          Case 1:17-cr-00025-ER Document 452 Filed 12/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,
                                                                 [PROPOSED]
                 v.                                           PROTECTIVE ORDER

 Issak Almaleh, and                                                 17 Cr. 25 (ER)
 Antoaneta Iotova,

                              Defendants.


        Upon the application of the United States of America and consent of the defendants, the

Court hereby finds and orders as follows:

        WHEREAS, the Government has disclosed and intends to continue to disclose to the

defendants documents, objects, and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases (collectively, “Disclosure Material”);

        WHEREAS, the Government’s Disclosure Material may include sensitive information

that (i) affects the privacy, confidentiality, or business interests of individuals and entities; (ii) will

impede the Government’s ongoing investigation of uncharged individuals if prematurely

disclosed; (iii) is not authorized to be disclosed to the public or disclosed beyond that which is

necessary for the defense of this criminal case; or (iv) the broad disclosure of which would pose

safety risks to individuals; and

        WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce additional Disclosure Material without further litigation or the need for

substantial redactions, and will afford the defendants prompt access to such materials, in

substantially unredacted form, which will facilitate the preparation of the defense;
          Case 1:17-cr-00025-ER Document 452 Filed 12/10/20 Page 2 of 5




IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Disclosure Material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.

       3. All Disclosure Material possessed by the defense shall be maintained in a safe and

secure manner.

       4. Disclosure Material may be disclosed by the defense to:

           a. The defendants;

           b. The following persons (hereinafter, “Designated Persons”):

                   i. investigative, paralegal, secretarial, clerical, and other personnel employed

                      or retained by defense counsel;

                  ii. independent expert witnesses, investigators, or advisors retained by defense

                      counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       5. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of investigation, but shall not disseminate



                                                 2
          Case 1:17-cr-00025-ER Document 452 Filed 12/10/20 Page 3 of 5




Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,

defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct

such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.

       6. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. This provision shall not prevent

the filing of Disclosure Material for purposes of any judicial proceeding.

       7. The Government may authorize, in writing, disclosure of Disclosure Material beyond

that otherwise permitted by this Order. The Government shall have sole discretion to determine

whether to authorize any such disclosure.

       8. Notwithstanding any provision to the contrary, this Order does not prevent the

disclosure of any Disclosure Material in any judicial proceeding in this action, or to any judge or

magistrate judge, for purposes of this action. All public filings shall separately comply with the

privacy protection provisions of Federal Rule of Criminal Procedure 49.1.




                                                  3
          Case 1:17-cr-00025-ER Document 452 Filed 12/10/20 Page 4 of 5




       9. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.

       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

       11. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
  Acting United States Attorney
  Southern District of New York



     /s/ Robert B. Sobelman                                          12/8/20
By: ____________________________________                       Date: ____________________
    Rebecca T. Dell
    Robert B. Sobelman
    Assistant United States Attorneys

      /s/ Guy Oksenhendler                                           12/8/20
By: ____________________________________                       Date: ____________________
    Guy Oksenhendler, Esq.
    Counsel for Defendant Almaleh




                                                4
        Case 1:17-cr-00025-ER Document 452 Filed 12/10/20 Page 5 of 5



     /s/ Thomas Nooter                                  12/8/20
By: ____________________________________          Date: ____________________
   Thomas Nooter, Esq.
   Counsel for Defendant Iotova


SO ORDERED:

Dated: New York, New York
       December _____,
                 10 2020

                                                                          ___
                                    THE HONORABLE EDGARDO RAMOS
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                       5
